Citation Nr: 0433411	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  99-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral pes planus has been 
received.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to post traumatic stress disorder 
(PTSD).

5.  Entitlement to service connection for a heart condition, 
claimed as secondary to PTSD.

6.  Entitlement to an initial rating greater than 30 percent 
for PTSD, for the period prior to March 14, 2003.

7.  Entitlement to a rating greater than 50 percent for PTSD, 
for the period beginning on March 14, 2003.

8.  Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and December 1998 rating 
decisions in which the RO granted service connection for 
PTSD, assigning a 30 percent evaluation, effective September 
11, 1997, and denied the veteran's claims for petition to 
reopen a claim for service connection for bilateral pes 
planus , and his claims for service connection for bilateral 
hearing loss, tinnitus, hypertension secondary to PTSD, a 
heart condition secondary to PTSD, and TDIU.  

The veteran filed notices of disagreement (NOD) in February 
1999.  The RO issued a statement of the case (SOC) in May 
1999 as to all issued but the disagreement with the assigned 
rating for PTSD.  The veteran filed a substantive appeal in 
June 1999 as to the issues noted in the SOC.  In August 2001, 
May 2004, August 2004 and September 2004, the RO issued a 
supplemental SOCs (SSOC) addressing additional evidence 
received concerning the veteran's claims.  

In January 2004, the RO issued a rating decision in which it 
awarded the veteran an increase in his PTSD evaluation to 50 
percent disabling, effective March 14, 2003.  In August 2004, 
the RO issued an SOC as to the veteran's disagreement with 
his PTSD evaluation, and the veteran submitted a substantive 
appeal in September 2004.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In an October 2004 statement to the Board, the veteran 
requested a desire for a personal hearing before Veterans Law 
Judge (VLJ) at the RO (Travel Board hearing).  The veteran 
was scheduled for a Central Office hearing in Washington, 
D.C. in January 2005.  However, in a separate October 2004 
statement, the veteran's representative clarified that he 
desired a travel board hearing.  No such hearing has been 
scheduled.

Therefore, to ensure compliance with all due process 
requirements, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is held, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




